People v Perry (2020 NY Slip Op 07100)





People v Perry


2020 NY Slip Op 07100


Decided on November 25, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
ANGELA G IANNACCI
PAUL WOOTEN, JJ.


[*1]The People of the State of New York, respondent,
vEdward Perry, appellant.


Edward Perry, Marcy, NY, appellant pro se.
Timothy D. Sini, District Attorney, Riverhead, NY (Karla Lato of counsel), for respondent.
Laurette D. Mulry, Riverhead, NY (Felice B. Milani of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 17, 2009 (People v Perry, 60 AD3d 873), affirming a judgment of the Supreme Court, Suffolk County, rendered August 18, 2006.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., CHAMBERS, IANNACCI and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court